Exhibit 10.1


PSU Award Terms
GROUPON, INC. 2011 INCENTIVE PLAN
NOTICE OF PERFORMANCE SHARE UNIT AWARD (2019 SUPPLEMENTAL PSUs)
GRANT NUMBER: [________] PSUs
 
The Participant (as defined herein) has been granted a Full Value Award of
performance share units (“PSUs”) in Groupon, Inc. (together with its
Subsidiaries, the “Company”), subject to the terms and conditions of the
Performance Share Unit Award Agreement (the “Agreement”) and the Groupon, Inc.
2011 Incentive Plan, as amended (the “Plan”), as set forth below. Capitalized
terms in this Notice of Performance Share Unit Award (this “Notice”), unless
otherwise defined herein, shall have the meanings assigned to them in the Plan.
 
1.
Name: [____________] (the “Participant”)

2.
Address: [________]

3.
Grant Date: [____]

4.
Performance Period: the period commencing on the Grant Date and ending on
December 31, 2022 (the “Performance Period”).

5.
Performance Condition; Vesting:

a)
If the Performance Condition (defined below) is achieved prior to the end of the
Performance Period, the PSUs shall become fully vested, provided that (i) the
Committee has certified the attainment of the Performance Condition (the date of
such certification, the “Vesting Date”) and (ii) the Participant has not
experienced a Termination Date prior to the Vesting Date, except as expressly
set forth herein. Except as set forth in Section 8 of this Notice, if the
Performance Condition is not attained during the Performance Period, no PSUs
will be earned.

b)
“Performance Condition” means the Company’s achievement of an average closing
price per Share (as reported on the Nasdaq Global Select Market) of $6.00 or
more for any period of 30 consecutive trading days.

6.
Settlement: On the Vesting Date, the Participant shall become entitled to
receive the number of Shares equal to the total number of PSUs set forth in this
Notice, subject to any tax withholding obligation with respect to any
Tax-Related Items (as defined in Section 3 of the Agreement). Delivery of such
Shares shall be made as soon as practicable following the Vesting Date, but



NAI-1506375562

--------------------------------------------------------------------------------

Exhibit 10.1


in no event later than March 15 of the calendar year following the calendar year
in which the Vesting Date occurs.
7.
Termination of Employment/Service: If the Participant experiences a Termination
Date prior to the Vesting Date, all PSUs awarded in this Notice and the
Agreement shall be forfeited, and all rights of the Participant to such PSUs
shall immediately terminate; provided, however, if the Vesting Date occurs on or
within 120 days following a termination of the Participant’s employment or
service by the Company without Cause or a termination of such employment or
service by the Participant for Good Reason (each, as defined in the
Participant’s SBA with the Company), then the PSUs shall vest on the same terms
and conditions that would have applied had the Participant not experienced such
termination of employment or service. Other than with respect to the
incorporation of the defined terms noted above, the PSUs granted pursuant to
this Notice and the Agreement shall not be subject to the terms of the SBA
between the Participant and the Company.

8.
Change in Control: Notwithstanding the foregoing, the following provisions shall
apply upon a Change in Control that occurs during the Performance Period, and
provided that the Participant does not experience a Termination Date prior to
the date of such Change in Control (except as set forth in Section 8(d) below):

a)
Subject to Section 8(c) below, if the price per Share paid in connection with
such Change in Control equals or exceeds $6.00, then 100% of the PSUs shall
become immediately vested and nonforfeitable on the date of such Change in
Control.

b)
Subject to Section 8(c) below, if the price per Share paid in connection with
such Change in Control is less than $6.00, then a portion of the PSUs shall
become immediately vested and nonforfeitable as of the date of such Change in
Control, which portion shall be based on a linear interpolation of the price per
Share paid in connection with such Change in Control between (i) the closing
trading price per Share as of the Grant Date and (ii) $6.00 (e.g., if the
closing trading price per Share as of the Grant Date were $3.00 and price per
Share paid in connection with the Change in Control were $4.50, then 50% of the
PSUs would become immediately vested and nonforfeitable). For the avoidance of
doubt, any remaining portion of the PSUs that do not vest in accordance with the
preceding sentence will be forfeited, and all of the PSUs will be forfeited if
the price per Share paid in connection with the Change in Control is not greater
than the closing trading price per Share as of the Grant Date.

c)
If a mutual agreement in principle between the Company and a third party (e.g.,
term sheet, letter of intent or similar non-binding agreement) or a definitive
agreement for a Change in Control is executed within 90 days following the Grant



NAI-1506375562

--------------------------------------------------------------------------------

Exhibit 10.1


Date, which ultimately results in the consummation of a Change in Control, the
maximum amount of PSUs that may vest in connection therewith shall be 50%,
subject to attainment of the applicable performance requirements herein.
d)
Notwithstanding any other provision contained herein, if the Participant’s
employment or service is terminated by the Company without Cause or by the
Participant for Good Reason, in each case within 120 days prior to the date of a
Change in Control that occurs during the Performance Period, then the PSUs shall
vest on the same terms and conditions that would have applied had the
Participant not experienced such termination of employment or service.

For any PSUs that vest pursuant to this Section 8, the applicable “Vesting Date”
for purposes of this Notice shall be the date of the Change in Control.
 
9.
Share Price Adjustment: All Share prices contained in this Notice shall be
subject to equitable adjustment in the case of an adjustment pursuant to Section
5.2 of the Plan.

10.
General Terms: The Participant understands that his or her employment with or
service to the Company is for an unspecified duration, can be terminated at any
time in accordance with applicable law, and that nothing in this Notice, the
Agreement, or the Plan changes the nature of that relationship. The Participant
acknowledges that the vesting of the PSUs pursuant to this Notice and the
Agreement is conditioned on the achievement of the Performance Condition and his
or her continued employment or service through the Vesting Date, except as
otherwise indicated above. The Participant understands that this Notice is
subject to the terms and conditions of the Agreement and the Plan prospectus
that contains the entire plan, both of which are incorporated herein by
reference. The Participant represents and warrants that the Participant has
received and read this Notice, the Agreement, and the Plan. If there are any
inconsistencies between this Notice or Agreement and the Plan, the terms of the
Plan will govern.

 
 
PARTICIPANT     GROUPON, INC.
 
 
              
 
Date:          Date:     
 


NAI-1506375562

--------------------------------------------------------------------------------

Exhibit 10.1




 
GROUPON, INC. 2011 INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(2019 SUPPLEMENTAL PSUs)
 
Capitalized terms in this agreement (this “Agreement”), unless otherwise defined
herein, shall have the meanings assigned to them in the Groupon, Inc. 2011
Incentive Plan (the “Plan”).
You, as the Participant, have been granted a Full Value Award of performance
share units (“PSUs”) in Groupon, Inc. (the “Company”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Performance Share Unit
Award (the “Notice”) and this Agreement.
1.
No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested PSUs, the Participant shall have no ownership of the Shares
underlying the PSUs and shall have no right to receive dividends or dividend
equivalents with respect to such Shares or to vote such Shares.

2.
No Transfer. Awards under the Plan are not transferable except to the
Participant’s Beneficiary upon the death of the Participant.

3.
Tax Withholding Obligations.

(a) Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant’s participation in the Plan and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company. The Participant further acknowledges that the Company:
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the grant of PSUs, including
the grant, vesting or settlement of PSUs, the subsequent sale of Shares acquired
pursuant to such vesting and the receipt of any dividends and/or dividend
equivalents; and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the PSUs to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Participant acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


NAI-1506375562

--------------------------------------------------------------------------------

Exhibit 10.1


(b) Prior to any relevant taxable or tax withholding event, the Participant
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all Tax-Related Items. In this regard, the Participant authorizes the Company or
its agents to satisfy the obligations with regard to all Tax-Related Items by
withholding otherwise deliverable Shares to be issued upon vesting/settlement of
the PSUs. The Participant may also, with the consent of the Committee, authorize
the Company to satisfy the obligations with regard to all Tax-Related Items by
one or more of the following (which may be in addition to or in lieu of the
foregoing):
(i)
Withholding from any wages or other cash compensation paid to the Participant by
the Company; or

(ii)
Withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the PSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization).

(c)
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
shall be deemed to have been issued the full number of Shares subject to the
vested PSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan. Finally, the Participant shall pay to
the Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver the Shares or proceeds of the sale of Shares if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items.

(d) Further, the settlement of the PSUs is intended to either be exempt from
Section 409A of the Code under the “short-term deferral” exemption, or otherwise
comply with Section 409A of the Code, and this Agreement will be interpreted,
operated and administered in a manner that is consistent with this intent. In
furtherance of this intent, the Company may, at any time and without the
Participant’s consent, modify the terms of the Award as it determines
appropriate to comply with the requirements of Section 409A of the Code and the
related U.S. Department of Treasury guidance. The Company makes no
representation or covenant to ensure that the PSUs, settlement of the PSUs or
other payment hereunder are exempt from or compliant with Section 409A of the
Code and will have no liability to the Participant or any


NAI-1506375562

--------------------------------------------------------------------------------

Exhibit 10.1


other party if the settlement of the PSUs or other payment hereunder that is
intended to be exempt from, or compliant with, Section 409A of the Code, is not
so exempt or compliant or for any action taken by the Company with respect
thereto.
4.
Compliance with Laws and Regulations. The issuance of Shares underlying the PSUs
will be subject to and conditioned upon compliance by the Company and the
Participant (including any written representations, warranties and agreements as
the Committee may request of the Participant for compliance with all applicable
laws) with all applicable state, federal, local and foreign laws and regulations
of any governmental authority, including adopting any such conforming amendments
as are necessary to comply with Section 409A of the Code, and with all
applicable requirements of any national or regional securities exchange or
quotation system on which the Shares may be listed or quoted at the time of such
issuance or transfer.

5.
No Advice Regarding Award. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the acquisition or sale of the
underlying Shares. The Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.

6.
Legend on Certificates. The certificates and/or book-entry notation representing
the Shares issued hereunder shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan, this
Agreement or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any national or regional securities exchange
or quotation system upon which such Shares are listed, and any applicable
federal, state, local and foreign laws, and the Committee may cause a legend or
legends, electronic or otherwise, to be put on any such certificates and/or
book-entry notation to make appropriate reference to such restrictions.

7.
Market Standoff Agreement. The Participant agrees that in connection with any
registration of the Company’s securities that, upon the request of the Company
or the underwriters managing any public offering of the Company’s securities,
the Participant will not sell or otherwise dispose of any Shares without the
prior written consent of the Company or such underwriters, as the case may be,
for such reasonable period of time after the effective date of such registration
as may be requested by such managing underwriters and subject to all
restrictions as the Company or the underwriters may specify. The Participant
will enter into any agreement reasonably required by the underwriters to
implement the foregoing.



NAI-1506375562

--------------------------------------------------------------------------------

Exhibit 10.1


8.
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

9.
Entire Agreement; Severability. The Plan and the Notice are incorporated herein
by reference. Except with respect to certain defined terms specifically
incorporated from the Participant’s severance benefit agreement with the Company
(the “SBA”), the Plan, the Notice and this Agreement supersede in their entirety
all prior undertakings and agreements of the Company and the Participant with
respect to the 2019 Supplemental PSUs. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

10.
Waiver. Waiver of any term or condition of this Agreement by any party shall not
be construed as a waiver of a subsequent breach or failure of the same term or
condition, or a waiver of any other term or condition of this Agreement. Any
waiver must be in writing.

11.
Governing Law and Venue. The validity, interpretation, instruction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties hereunder, shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without regard to
the conflict of law principles, rules or statutes of any jurisdiction. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to the exclusive jurisdiction and agree that such litigation
shall be conducted in the federal or state courts of the State of Illinois.

12.
Notices. Any notice or document required to be filed with the Committee or the
Company under the Plan must be in writing and will be properly filed if
delivered or mailed to the Company’s Human Resources Department at the Company’s
principal executive offices. If intended for the Participant, notices shall be
delivered personally or shall be addressed (if sent by mail) to the
Participant’s then current residence address as shown on the Company’s records,
or to such other address as the Participant directs in a notice to the Company,
or shall be delivered electronically to the Participant’s email address as shown
on the Company’s records. All notices shall be deemed to be given on the date
received at the address of the addressee or, if delivered personally or
electronically, on the date delivered. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan through an on-line or electronic system established and maintained by
the Company or its designee. The Company may, by written notice to affected



NAI-1506375562

--------------------------------------------------------------------------------

Exhibit 10.1


persons, revise its notice procedures from time to time. Any notice required
under the Plan (other than a notice of election) may be waived by the person
entitled to notice.
13.
Need to Accept Award. The Participant acknowledges that the Notice and this
Agreement must be accepted within 90 days of the Grant Date in order to be
eligible to receive any benefits from this Award. If this Award is not accepted
within that time period, the Award may be cancelled and all benefits under this
Award will be forfeited. To accept this Award, the Participant must access the
Merrill Lynch website and follow the instructions for acceptance. If this grant
was distributed to the Participant in hard copy format, the Participant must
sign the agreement and return it to the Company’s Compensation Department within
90 days.

 
 
 


By the Participant’s signature and the signature of the Company’s representative
below and on the Notice, the Participant and the Company agree that this Award
of PSUs is granted under and governed by the terms and conditions of the Plan,
the Notice and this Agreement. The Participant has reviewed the Plan, the Notice
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of the Plan, the Notice and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement. The Participant further agrees to notify the Company
upon any change in the Participant’s residence address.
 
 
PARTICIPANT    GROUPON, INC.




            


Date        Date    






NAI-1506375562